— Two motions by the defendant (1) to expand the judgment roll to include certain Rosario material in connection with an appeal from a judgment of the Supreme Court, Kings County, rendered July 20, 1989, (2) to direct the District Attorney to provide the defendant’s counsel with that material and (3) to grant the defendant’s counsel a reasonable time to file a supplemental brief with respect to that material. By decisions and orders of this court dated May 3, 1991, and October 24, 1991, these motions were held in abeyance and were referred to the Justices hearing and determining the appeal.
Upon the papers filed in support of the motions and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motions are denied as academic in light of the determination of the appeal (see, People v Cubilla, 181 AD2d 788 [decided herewith]). Mangano, P. J., Rosenblatt, Lawrence and O’Brien, JJ., concur.